Case 1:19-cr-00381-GBD Document 45

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oe ee ee ee ee eee eee eee x
UNITED STATES OF AMERICA,
-against- |

JARED SEARLES, :
Defendant. :

wee ee eee eee ee ee eee eee x

GEORGE B. DANIELS, United States District Judge:

Filed 10/26/20 Page 1 of 1.

  

ORDER ODS,

19Crim.381(GBD) by oe

The November 4, 2020 change of plea hearing is rescheduled from 9:00 am to 11:00 am.

The parties will receive additional instructions for accessing the video conference by subsequent

order.

Dated: New York, New York
October 26, 2020

 

SO ORDERED.

Gasig B Dowd,

GAPRG . DANIELS
ed States District Judge

 
